EXHIBIT 10.4
 
MMEX MINING CORPORATION
2012 EQUITY COMPENSATION PLAN
 
The purpose of the MMEX Mining Corporation 2012 Equity Compensation Plan (the
“Plan”) is to provide eligible participants designated by MMEX Mining
Corporation (the “Company”) with the opportunity to receive grants of stock
options.  The Company believes that the Plan will encourage the participants to
contribute materially to the growth of the Company, thereby benefiting the
Company’s shareholders, and will align the economic interests of the
participants with those of the shareholders.  The Plan has been adopted by the
Board of Directors of the Company (the “Board”) on March 7, 2012.
 
1.             Administration
 
(a)       Compensation Committee. The Plan shall be administered and interpreted
by the Compensation Committee of the Board (the “Committee”); provided, however,
that the entire Board shall serve as the Committee until such date as a
compensation committee has been established.
 
(b)      Committee Authority. The Committee shall have the sole authority to (i)
determine the individuals to whom grants shall be made under the Plan, (ii)
determine the type, size and terms of the grants to be made to each such
individual and (iii) determine the time when the grants will be made and the
duration of any applicable exercise or restriction period, including the
criteria for exercisability and the acceleration of exercisability. The
Committee shall also have full power and authority to administer and interpret
the Plan, to make factual determinations and to adopt or amend such rules,
regulations, agreements and instruments for implementing the Plan and for the
conduct of its business as it deems necessary or advisable, in its sole
discretion. The Committees interpretations of the Plan and all determinations
made by the Committee pursuant to the powers vested in it hereunder shall be
conclusive and binding on all persons having any interest in the Plan or in any
awards granted hereunder. All powers of the Committee shall be executed in its
sole discretion, in the best interest of the Company, not as a fiduciary, and in
keeping with the objectives of the Plan and need not be uniform as to similarly
situated individuals.


2.            Grants.  Options granted under the Plan (hereinafter referred to
as “Grants”) may be either Incentive Stock Options or Non-Qualified Stock
Options, as determined in the discretion of the Committee, provided that no
Award granted hereunder shall be considered an Incentive Stock Option unless the
Plan is approved by the shareholders of the Company within twelve months before
or after the date on which the Plan is adopted by the Board.  An "Incentive
Stock Option" is an Option that is intended to satisfy the requirements
applicable to an "incentive stock option" described in section 422(b) of the
Internal Revenue Code of 1986, as amended (the “Code”).  A "Non-Qualified
Option" is an Option that is not intended to be an incentive stock option" as
that term is described in section 422(b) of the Code.  All Grants shall be
subject to the terms and conditions set forth herein and to such other terms and
conditions consistent with this Plan as the Committee deems appropriate and as
are specified in writing by the Committee to the individual in a grant
instrument (the “Grant Instrument”) or an amendment to the Grant
Instrument.   The Committee shall approve the form and provisions of each Grant
Instrument. Grants under a particular Section of the Plan need not be uniform as
among the grantees.
 
 
1

--------------------------------------------------------------------------------

 
 
3.            Shares Subject to the Plan
 
(a)       Shares
Authorized.  Subject  to  the  adjustment  specified  below,  the aggregate
number of shares of common stock of the Company (“Company Stock”) that may be
issued or transferred under the Plan is 2,000,000 shares. The shares may be
authorized but unissued shares of Company Stock or reacquired shares of Company
Stock.  If and to the extent Options granted under the Plan terminate, expire,
or are canceled, forfeited, exchanged or surrendered without having been
exercised, the shares subject to such Grants shall again be available for
purposes of the Plan.
 
(b)      Adjustments.  If there is any change in the number or kind of shares of
Company Stock outstanding (i) by reason of a stock dividend, spinoff,
recapitalization, stock split, or combination or exchange of shares, (ii) by
reason of a merger, reorganization or consolidation in which the Company is the
surviving corporation, (iii) by reason of a reclassification or change in par
value, or (iv) by reason of any other extraordinary or unusual event affecting
the outstanding Company Stock as a class without the Companys receipt of
consideration, or if the value of outstanding shares of Company Stock is
substantially reduced as a result of a spinoff or the Companys payment of an
extraordinary dividend or distribution, the maximum number of shares of Company
Stock available for Grants, the maximum number of shares of Company Stock that
any individual participating in the Plan may be granted in any year, the number
of shares covered by outstanding Grants, and the price per share or the
applicable market value of such Grants shall be appropriately adjusted by the
Committee to reflect any increase or decrease in the number of issued shares of
Company Stock to preclude, to the extent practicable, the enlargement or
dilution of rights and benefits under such Grants; provided, however, that any
fractional shares resulting from such adjustment shall be eliminated. Any
adjustments determined by the Committee shall be final, binding and conclusive.
 
4.            Eligibility for Participation
 
(a)       Eligible Persons.  All  employees  or  independent  contractors  of  the
Company and its subsidiaries (“Employees”), including Employees who are officers
or members of the Board, shall be eligible to participate in the Plan.
 
(b)       Selection of Grantees.  The Committee shall select the Employees to
receive Grants and shall determine the number of shares of Company Stock subject
to a particular Grant in such manner as the Committee determines. Employees who
receive Grants under this Plan shall hereinafter be referred to as “Grantees.”
 
 
2

--------------------------------------------------------------------------------

 
 
5.            Granting of Options
 
(a)       Number of Shares. The Committee shall determine the number of shares
of Company Stock that will be subject to each Grant of Options to Employees.
 
(b)           Price.
 
(i)        The  purchase  price  (the  “Exercise  Price”)  of  Company  Stock
subject to an Option shall be determined by the Committee but in all cases shall
be equal to, or greater than, the Fair Market Value of a share of Company Stock
on the date the Option is granted; provided, however, that an Incentive Stock
Option may not be granted to an Employee who, at the time of grant, owns or is
deemed to own (by reason of the attribution rules of Section 424(d) of the Code)
stock possessing more than 10% of the total combined voting power of all classes
of stock of the Company or any parent or subsidiary of the Company, unless the
Exercise Price per share is not less than 110% of the Fair Market Value of
Company Stock on the date of grant.
 
(ii)       So long as the Company Stock is not publicly traded, Fair Market
Value per share shall be as determined by the Committee.  If the Company Stock
is publicly traded, Fair Market Value per share shall be determined as follows:
(x) if the principal trading market for the Company Stock is a securities
exchange, the last reported sale price thereof on the relevant date or (if there
were no trades on that date) the latest preceding date upon which a sale was
reported, or (y) if the Company Stock is not principally traded on such exchange
or market, the mean between the last reported “bid” and “asked” prices of
Company Stock on the relevant date, as reported on such exchange or market or,
if not so reported, as reported in a customary financial reporting service, as
applicable and as the Committee determines. If the Company Stock is not publicly
traded or, if publicly traded, is not subject to reported transactions or “bid”
or “asked” quotations as set forth above, the Fair Market Value per share shall
be as determined by the Committee.
 
(c)       Option Term. The Committee shall determine the term of each Option.
The term of any Option shall not exceed ten years from the date of grant.
However, an Incentive Stock Option that is granted to an Employee who, at the
time of grant, owns stock possessing more than 10 percent of the total combined
voting power of all classes of stock of the Company, or any parent or subsidiary
of the Company, may not have a term that exceeds five years from the date of
grant.
 
(d)       Exercisability of Options. Options shall become exercisable in
accordance with such terms and conditions, consistent with the Plan, as may be
determined by the Committee and specified in the Grant Instrument or an
amendment to the Grant Instrument. The Committee may accelerate the
exercisability of any or all outstanding Options at any time for any reason.
 
 
3

--------------------------------------------------------------------------------

 
 
(e)        Termination of Employment, Disability or Death.
 
(i)       Except as provided below, and except as agreed upon between the
Company and the Compensation Committee, an Option may only be exercised while
the Grantee is employed or under contract with the Company as an Employee. In
the event that a Grantee ceases to be employed by, or under contract with, the
Company for any reason other than a “disability” or death, any Option which is
otherwise exercisable by the Grantee shall terminate unless exercised within one
year after the date on which the Grantee ceases to be employed by or under
contract with the Company (or within such other period of time as may be
specified by the Committee), but in any event no later than the date of
expiration of the Option term. Unless otherwise agreed, any of the Grantee’s
Options that are not otherwise exercisable as of the date on which the Grantee
ceases to be employed by the Company or under contract with the Company shall
terminate as of such date. Notwithstanding the foregoing provisions of this
Section, in the event a Grant issued under the Plan is subject to Section 409A
of the Code, then, to the extent necessary to comply with the requirements of
Section 409A of the Code, a Grantee shall be considered to cease employment with
the Company or to be under contract with the Company for any reason other than a
disability or death, provided that such employment or contractural relationship
shall cease in accordance with the definition of “separation from service”
provided for under
Section 409A of the Code and the regulations or other guidance issued
thereunder.
 
(ii)       In the event the Grantee ceases to be employed by the Company or
under contract with the Company because the Grantee is “disabled”, any Option
which is otherwise exercisable by the Grantee shall terminate unless exercised
within one year after the date on which the Grantee ceases to be employed by the
Company or under contract with the Company (or within such other longer period
of time as may be specified by the Committee), but in any event no later than
the date of expiration of the Option term. Any of the disabled Grantee’s Options
which are not otherwise exercisable as of the date on which the Grantee ceases
to be employed by or under contract with the Company shall terminate as of such
date.
 
(iii)     If the Grantee dies while employed by, or under contract with, the
Company or within one year after the date on which the Grantee ceases to be
employed or under contract with the Company on account of a termination of
employment specified in Section 5(e)(i) above (or within such other longer
period of time as may be specified by the Committee), any Option that is
otherwise exercisable by the Grantee shall terminate unless exercised within one
year after the date on which the Grantee ceases to be employed by or under
contract with the Company (or within such longer period of time as may be
specified by the Committee), but in any event no later than the date of
expiration of the Option term. Any of the deceased Grantee’s Options that are
not otherwise exercisable as of the date on which the Grantee ceases to be
employed by or under contract with the Company shall terminate as of such date.
 
 
4

--------------------------------------------------------------------------------

 
 
(iv)      As used herein:
 
(A)     “Employed by the Company or Under Contract with the Company” shall mean
employment or service as an Employee (so that, for purposes of exercising
Options, a Grantee shall not be considered to have terminated employment or be
under contract with the Company until the Grantee ceases to be an Employee),
unless the Committee determines otherwise.
 
(B)      “Disability” shall mean a Grantee’s becoming disabled within the
meaning of section 22(e)(3) of the Code. Notwithstanding the
foregoing provisions of this  Section 5(e)(iv)(C),  in  the event a Grant issued
under the Plan is subject to Section 409A of the Code, then, in lieu of the
foregoing definition and to the extent necessary to comply with the requirements
of Section 409A of the Code, the definition of “disability” for purposes of such
Grant shall be the definition of “disability” provided for under Section 409A of
the Code and the regulations or other guidance issued thereunder.
 
(v)       Notwithstanding anything to the contrary in this Plan, (i) if upon the
date of a Grantee’s termination of employment or ceasing to be under contract
with the Company, the Grantee is a “specified employee” within the meaning of
Section 409A of the Code, and the delay of any amounts otherwise payable under
this Plan as a result of the Grantee’s termination of employment is necessary in
order to prevent any accelerated or additional tax to Grantee under Section 409A
of the Code, then the Company will delay the payment of any such amounts
hereunder until the date that is six (6) months following the date of Grantee’s
termination of employment with the Company at which time any such delayed
amounts will be paid to Grantee in a single lump sum.
 
(f)        Exercise of Options.  A Grantee may exercise an Option that has
become exercisable, in whole or in part, by delivering a notice of exercise to
the Company with payment of the Exercise Price. The Grantee shall pay the
Exercise Price for an Option in cash or by such other method as the Committee
may approve, including payment through a broker in accordance with procedures
permitted by Regulation T of the Federal Reserve Board. The Grantee shall pay
the Exercise Price and the amount of any withholding tax due at the time of
exercise.
 
(g)       Limits on Incentive Stock Options.  Each Incentive Stock Option shall
provide that, if the aggregate Fair Market Value of the stock on the date of the
grant with respect to which Incentive Stock Options are exercisable for the
first time by a Grantee during any calendar year, under the Plan or any other
stock option plan of the Company or a parent or subsidiary, exceeds $100,000,
then the option, as to the excess, shall be treated as a Nonqualified Stock
Option.
 
 
5

--------------------------------------------------------------------------------

 
 
6.            Withholding of Taxes.  All Grants under the Plan shall be subject
to applicable federal (including FICA), state and local tax withholding
requirements.  The Company shall have the right to deduct from all Grants paid
in cash, or from other wages paid to the Grantee, any federal, state or local
taxes required by law to be withheld with respect to such Grants.
 
7.            Transferability of  Grants.  Except as provided below, only the
Grantee may exercise rights under a Grant during the Grantee’s lifetime.  A
Grantee may not transfer those rights except by will or by the laws of descent
and distribution. When a Grantee dies, the personal representative or other
person entitled to succeed to the rights of the Grantee (“Successor Grantee”)
may exercise such rights.  A Successor Grantee must furnish proof satisfactory
to the Company of his or her right to receive the Grant under the Grantee’s will
or under the applicable laws of descent and distribution.
 
8.            Amendment and Termination of the Plan
 
(a)       Amendment.  The Board may amend or terminate the Plan at any time;
provided, however, that the Board shall not amend the Plan without shareholder
approval if such approval is required by Sections 421 and 422 of the Code.
 
(b)       Termination of Plan.   The Plan shall terminate on the day immediately
preceding the tenth anniversary of its effective date, unless the Plan is
terminated earlier by the Board or is extended by the Board with the approval of
the shareholders.
 
(c)      Termination and Amendment of Outstanding Grants.  A termination or
amendment of the Plan that occurs after a Grant is made shall not materially
impair the rights of a Grantee unless the Grantee consents. The termination of
the Plan shall not impair the power and authority of the Committee with respect
to an outstanding Grant. Whether or not the Plan has terminated, an outstanding
Grant may be amended by agreement of the Company and the Grantee consistent with
the Plan.
 
(d)       Governing Document.  The Plan shall be the controlling document.  No
other statements, representations, explanatory materials or examples, oral or
written, may amend the Plan in any manner. The Plan shall be binding upon and
enforceable against the Company and its successors and assigns.
 
9.            Funding of the Plan.  This Plan shall be unfunded. The Company
shall not be required to establish any special or separate fund or to make any
other segregation of assets to assure the payment of any Grants under this
Plan.  In no event shall interest be paid or accrued on any Grant, including
unpaid installments of Grants.
 
10.          Rights of Participants.  Nothing in this Plan shall entitle any
Employee or other person to any claim or right to be granted a Grant under this
Plan.  Neither this Plan nor any action taken hereunder shall be construed as
giving any individual any rights to be retained by or in the employ of the
Company or any other employment rights.
 
 
6

--------------------------------------------------------------------------------

 
 
11.          No Fractional Shares.  No fractional shares of Company Stock shall
be issued or delivered pursuant to the Plan or any Grant.   The Committee shall
determine whether cash, other awards or other property shall be issued or paid
in lieu of such fractional shares  or  whether  such  fractional
shares  or  any  rights  thereto  shall  be  forfeited  or otherwise eliminated.
 
12.           Miscellaneous
 
(a)       Grants in Connection with Corporate Transactions and Otherwise.
Nothing contained in this Plan shall be construed to (i) limit the right of the
Committee to make Grants under this Plan in connection with the acquisition, by
purchase, lease, merger, consolidation or otherwise, of the business or assets
of any corporation, firm or association, including Grants to employees thereof
who become Employees of the Company, or for other proper corporate purposes, or
(ii) limit the right of the Company to grant stock options or make other awards
outside of this Plan.  Without limiting the foregoing, the Committee may make a
Grant to an employee of another corporation who becomes an Employee by reason of
a corporate merger, consolidation, acquisition of stock or property,
reorganization or liquidation involving the Company or any of its subsidiaries
in substitution for a stock option or restricted stock grant made by such
corporation.  The terms and conditions of the substitute grants may vary from
the terms and conditions required by the Plan and from those of the substituted
stock incentives. The Committee shall prescribe the provisions of the substitute
grants.
 
(b)      Compliance with Law. The Plan, the exercise of Options and the
obligations of the Company to issue or transfer shares of Company Stock under
Grants shall be subject to all applicable laws and to approvals by any
governmental or regulatory agency as may be required. With respect to persons
subject to section 16 of the Exchange Act, it is the intent of the Company that
the Plan and all transactions under the Plan comply with all applicable
provisions of Rule 16b-3 or its successors under the Exchange Act. The Committee
may revoke any Grant if it is contrary to law or modify a Grant to bring it into
compliance with any valid and mandatory government regulation. The Committee may
also adopt rules regarding the withholding of taxes on payments to Grantees. The
Committee may, in its sole discretion, agree to limit its authority under this
Section. It is acknowledged that the Company currently intends to pursue a
listing of the Company Stock on the TSX Venture Exchange or comparable
securities exchange. To the extent that such exchange requires any amendment or
modification of this Plan or Grants made hereunder, the Company reserves the
right to effect such amendment or modification without the prior consent of any
Grantee.
 
(c)       Governing Law.   The validity, construction, interpretation and effect
of the Plan and Grant Instruments issued under the Plan shall exclusively be
governed by and determined in accordance with the law of State of Nevada.
 
15.          Section 409A. To the extent this Plan provides for nonqualified
deferred compensation, it is intended to satisfy the provisions of Section 409A
of the Code and related regulations and Treasury pronouncements.  If any
provision herein results in the imposition of an excise tax on any Grantee under
Section 409A of the Code, any such
provision will be reformed to avoid any such imposition in such manner as  the
Committee determines is appropriate to comply with Section 409A of the Code.
 
 
7

--------------------------------------------------------------------------------